State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 10, 2015                   106281
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

SUSAN J. FILION,
                    Appellant.
________________________________


Calendar Date:   October 21, 2015

Before:   Lahtinen, J.P., Egan Jr., Lynch and Devine, JJ.

                             __________


     Rebecca L. Fox, Plattsburgh, for appellant.

      Andrew J. Wylie, District Attorney, Plattsburgh (Ashley M.
Monette of counsel), for respondent.

                             __________


Egan Jr., J.

      Appeal from a judgment of the County Court of Clinton
County (McGill, J.), rendered August 15, 2013, convicting
defendant upon her plea of guilty of the crimes of criminal
possession of a controlled substance in the second degree and
attempted unlawful manufacture of methamphetamine in the third
degree.

      In full satisfaction of a two-count indictment, defendant
pleaded guilty to one count of criminal possession of a
controlled substance in the second degree. The charge in
question stemmed from defendant's unlawful possession of
methamphetamine on or about September 10, 2012. Defendant also
waived indictment and, in satisfaction of a superior court
information, pleaded guilty to the reduced charge of attempted
                              -2-                  106281

unlawful manufacture of methamphetamine in the third degree
stemming from an incident that occurred on or about March 14,
2013. Consistent with the terms of the underlying plea
agreement, which included a waiver of the right to appeal, County
Court sentenced defendant as a second felony offender to an
aggregate prison term of nine years followed by five years of
postrelease supervision. Defendant now appeals, contending only
that the waiver of the right to appeal was invalid and that the
sentence imposed was harsh and excessive.

      We affirm. Initially, the People concede – and our review
of the record confirms – "that defendant did not knowingly,
intelligently and voluntarily waive her right to appeal her
conviction and sentence" (People v Cloutier, 120 AD3d 1462, 1463
[2014], lv denied 24 NY3d 1042 [2014]; see People v Larose, 120
AD3d 1442, 1442 n [2014], lv denied 24 NY3d 1045 [2014]). As a
result, defendant is not precluded from challenging the perceived
severity of her sentence (see People v Cloutier, 120 AD3d at
1463). That said, upon reviewing the record as a whole and
taking into account defendant's lengthy criminal history, we
cannot say that County Court abused its discretion in imposing
sentence, nor do we find any extraordinary circumstances that
would warrant a reduction of defendant's sentence in the interest
of justice (see People v Cloutier, 120 AD3d at 1463; People v
Howard, 111 AD3d 1021, 1021-1022 [2013], lv denied 22 NY3d 1199
[2014]; People v Ladieu, 105 AD3d 1265, 1266 [2013], lv denied 21
NY3d 1017 [2013]). Accordingly, the judgment of conviction is
affirmed.

     Lahtinen, J.P., Lynch and Devine, JJ., concur.


     ORDERED that the judgment is affirmed.



                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court